UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 NOTICE OF EXEMPT SOLICITATION 1. Name of the registrant: Commonwealth REIT 2. Name of person relying on exemption: Perry Corp. Richard C. Perry 3. Address of person relying on exemption: c/o Perry Corp. 767 Fifth Avenue, 19th Floor New York, New York 10153 Attention: General Counsel 4. Written materials. Attach written material required to be submitted pursuant to Rule 14a-6(g)(1). This filing shall not be deemed to constitute a determination by the filing persons that the material attached hereto constitutes soliciting material or is required to be filed as exempt solicitation material.
